Per Curiam:
While the Erie Railroad Company was obligated to maintain a fence, it was not liable for the killing of the plaintiff’s cow, because it was not killed by the agents, engines or ears of the Erie Company. It was the duty of the International Railway Company to fence its tracks, and it was not relieved from that obligation as to the plaintiff by any arrange, ment it may have had with the Brie Company respecting the maintenance of the fences; and the cow having been killed upon the tracks, and by the car, of the International Railway Company, it is liable therefor. Judgment affirmed, with costs as to the defendant International Railway Company. Judgment reversed and complaint dismissed as to the defendant Erie Railroad Company, with costs, including costs of this appeal. All concurred.